Fein, J.
(dissenting). Petitioner’s application to vacate the arbitration award should have been granted. As stipulated by the parties, the issue before the arbitrator was whether petitioner Rodriguez was discharged by respondent Consolidated Edison Co. of New York, Inc. (Con Ed) for “just and reasonable cause”. The arbitration was conducted pursuant to rule V of the union contract: “(4) In the determination of grievances arising from the suspension, discharge, release, disciplinary transfer, layoff or demotion in the title or pay, of any employee for cause, the Board of Arbitration shall have the power only to adjudge the sufficiency and reasonableness of the cause stated by The Company. If a majority of the Board shall adjudge such cause be insufficient and unreasonable, The Company shall reinstate or restore such employee with accumulated seniority and, in case he was penalized by loss of working time, shall pay him his back wages as provided in Rule III hereof less any unemployment or other compensation he may have received during the time of his separation from the payroll of The Company.” The arbitrator’s determination did not state whether the discharge was not for “just or reasonable cause” or that the cause was “insufficient and unreasonable”. The award merely directed that the petitioner was to be returned to work “without back pay or benefits for the time out.” Thus, the arbitrator failed to determine the issue submitted to him, whether the company’s cause for discharge was “just and reasonable” or was “insufficient and unreasonable”. The arbitrator’s direction of reinstatement without back pay ignored the contract provision under which the arbitration proceeded, requiring reinstatement with seniority and back pay if the cause be “insufficient and unreasonable”. The “discussion” portion of the arbitrator’s decision makes it manifest that he was dubious about the evidence indicating that Rodriguez was engaged with a customer in an attempt to defraud Con Ed. The arbitrator was skeptical of the customer’s testimony. The arbitrator was also doubtful about the testimony of Rodriguez wherein Rodriguez claimed to have had only one discussion with the customer. Thus, the arbitrator stated that the customer’s testimony “sounded incredible”. The arbitrator commented as to the testimony of Rodriguez, “The grievant’s actions are also questioned by the arbitrator.” The arbitrator concluded that the “grievant should not lose his job under these circumstances.” The arbitrator determined that the punishment of discharge was too drastic but that a sanction of loss of pay should be imposed. Although this may be a reasonable and even a desirable result, it was beyond the power of the arbitrator. This was not a mere error of fact or law not subject to judicial review. This was a failure to determine the issue submitted and the direction of a sanction not *814authorized under the agreement to arbitrate. It does not appear upon what authority the arbitrator selected the sanction. An arbitrator’s award is to be vacated when the arbitrator “exceeded his power or so imperfectly executed it that a final and definite award upon the subjeét matter submitted was not made” (CPLR 7511, subd [b], par 1, cl [iii]). Where the language is clear and unambiguous the arbitrator’s power is limited to the four corners of the agreement to arbitrate. (Matter of Girvan, Inc. [International Brotherhood of Teamsters, Local 294], 55 AD2d 746, 747.) The award must be vacated where the arbitrator has exceeded his power. An arbitrator exceeds his power when (1) the construction of the contract submitted is completely irrational (Lentine v Fundaro, 29 NY2d 382, 385; Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383); or (2) the award exceeds the express limitations of the agreement (Lentine v Fundaro, supra; Matter of Granite Worsted Mills [Aaronson Cowen, Ltd.], 25 NY2d 451, 456-457). The contract here expressly limited the power of the arbitrator as to the issue submitted and the sanction to be imposed. He did not pass upon the limited issue submitted to him and he directed an unauthorized sanction. This was not merely an error in interpretation or a mistake of law, but in effect was the making of a new contract for the parties (Pavilion Cent. School Dist. v Pavilion Faculty Assn., 51 AD2d 119, mots for lv to app dsmd 40 NY2d 845, 42 NY2d 961). This is not a case where the extent of the remedy was submitted to the arbitrator, as in Matter of Walter, Inc. (Laborers Int. Union of North Amer., Local No. 7) (54 AD2d 1055) (see Matter of Civil Serv. Employees Assn. [Kolb], 67 AD2d 795, mot for lv to app den 46 NY2d 713). If Rodriguez was discharged for “just and reasonable cause”, he was not entitled to reinstatement with or without back pay. If the discharge was for an “insufficient and unreasonable cause”, Rodriguez was entitled to reinstatement with back pay. The arbitrator failed to determine the issue of cause and imposed a sanction unauthorized by the submission. Accordingly, he imperfectly exercised his power on the issue submitted to him and exceeded his power on the remedy imposed. The judgment, Supreme Court, New York County, entered July 11, 1980, should be reversed, on the law and the facts, without costs; the petition should be granted to the extent of vacating the arbitration award and remanding the proceeding for a new arbitration hearing.